Citation Nr: 0420405	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The case is 
currently under the original jurisdiction of the Louisville, 
Kentucky RO.

Procedural history

The veteran served on active duty from March 1970 to October 
1971.

The veteran filed a claim of entitlement to service 
connection for back, kidney and liver disorders in July 2001.  
In February 2003, the RO denied his claim.  The veteran 
thereafter indicated timely disagreement with that decision, 
and perfected his appeal with the submission of a substantive 
appeal (VA Form 9) in May 2003.

In his May 2003 substantive appeal, the veteran requested a 
personal hearing before a Veterans Law Judge.  However, in 
June 2003 he withdrew his request, and he has not since 
indicated that he wishes a hearing.   


FINDINGS OF FACT

1.  A back disorder was not shown in service, and the initial 
manifestation of a back disorder many years following service 
is not shown to be related to that service.

2.  A kidney disorder was not shown in service, and the 
initial manifestation of a kidney disorder many years 
following service is not shown to be related to that service.

3.  A liver disorder was not shown in service, and the 
initial manifestation of a liver disorder many years 
following service is not shown to be related to that service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303,  3.307, 3.309 (2003).

2.  A kidney disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  A liver disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
back, kidney and liver disorders.  He has not offered any 
specific contentions as to the origin of these disorders, 
other than to generally allege that they are due to his 
service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Crucially, a letter was sent to the veteran in December 2002 
that was specifically intended to address the requirements of 
the VCAA.  The veteran was informed by means of that letter 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explained what the evidence must show to establish 
service connection, and further explained that VA would 
obtain VA medical records and would make reasonable efforts 
to help him get relevant evidence, such as private medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

The Board finds that this letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
the claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the record on appeal 
contains the veteran's service medical records and reports of 
post-service medical treatment.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
In this case, there are numerous evaluations of the veteran 
of record, including reports of VA examinations conducted in 
January 1995 and July 1996.  In the absence of evidence that 
the veteran's claimed disabilities occurred in or due to 
service, additional medical evidence and/or nexus opinions 
are not necessary.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.103 (2003).  As noted in the Introduction, the veteran, 
after indicating that he wanted a hearing before the Board, 
withdrew that request and indicated that he no longer sought 
a Board hearing.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Relevant law and regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Certain enumerated disabilities may also be presumed to have 
been incurred during service if manifested to a compensable 
degree within a particular time period (usually one year) 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104; 38 C.F.R. § 3.303.  See also 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran seeks entitlement to service connection for 
several claimed disabilities.  He has proffered no specific 
contentions as to why service connection should be granted.  

Before discussing each issue separately, the Board believes 
that it would be useful to outline its general approach in 
this case, since the medical history for each claimed 
disability is similar.  As to each disability, the veteran's 
service medical records are pertinently silent.  The claimed 
disabilities were initially medically identified over twenty 
to thirty years after the veteran left military service.  As 
discussed below, the Board is denying service connection 
based on a lack of in-service disease or injury and a lack of 
medical nexus.

The veteran's very able accredited representative, in an 
October 2003 brief, acknowledges that the service medical 
records are "devoid of the entities on appeal."  The 
representative, in essence, relies on the veteran having been 
a medic during service and in essence has contended that the 
veteran is competent to render medical opinions concerning 
the origins of his claimed disabilities.

The Board has reviewed the file and cannot identify any 
official record which indicates that the veteran was a medic 
during service.  Even assuming for the sake of argument that 
the veteran was a medic, this does not give him medical 
expertise to diagnose diseases.  See 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

To qualify as an expert, a person need not be licensed to 
practice medicine at all, but just have special knowledge and 
skill in diagnosing and treating human ailments. Cf. Jenkins 
v. United States, 113 U.S. App. D.C. 300, 307 F.2d 637, 644 
(D.C. Cir. 1962).  The Board has therefore carefully reviewed 
the veteran's post-service history.  This reveals a long 
history of alcohol abuse, unemployment since 1979 and 
absolutely no evidence of any employment in a health care 
profession.
The Board finds, based on this record, that the veteran has 
no special knowledge and skill in diagnosing and treating 
human ailments and is not qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.

Moreover, a review of the veteran's short and less than 
cogent statements which he has made in connection with this 
claim does not reveal that the veteran ever offered an 
opinion as to the cause of his current disabilities or that 
such occurred in or due to his military service.  It can 
arguably be inferred from the fact that he is pursuing these 
claims that he believes that such is true, but such hardly 
constitutes a medical opinion.

 In short, the sole basis upon which the veteran's claims 
rests, his purported medical opinions and in turn his alleged 
medical skill, is nonexistent.       

1.  Entitlement to service connection for a back disorder

VA medical records dated in January 1993 and thereafter show 
that a back disability, and in particular lumbosacral spine 
arthritis and lumbosacral strain, has been identified.  
Hickson element (1), the current manifestation of the claimed 
disability, is satisfied.

The veteran's service medical records, however, do not 
demonstrate that a back injury occurred or that a disability 
was manifested during service.  These records are negative 
with regard to any complaints of, or treatment for, back 
problems.  The report of the separation medical examination, 
dated in September 1971, shows that the veteran's spine and 
other musculoskeletal systems were clinically evaluated as 
normal.  This report does not show the presence of any back 
problems, or any in-service history thereof; the veteran 
pronounced himself to be in good health.  

Moreover, the post-service records do not reflect that the 
veteran incurred an in-service back injury or disease.  In 
addition, the first evidence of back problems was over twenty 
years after the veteran left military service.  It clearly 
follows that currently diagnosed lumbosacral arthritis was 
not manifested to a compensable degree within one year 
following service separation.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).
  
Hickson element (2), the in-service incurrence of the 
disability, is accordingly not satisfied.  

In the absence of an in-service back disability, Hickson 
element (3), a nexus or relationship between the back 
disability currently shown in service and that manifested 
during service, likewise cannot be satisfied; there can be no 
nexus between two elements when only one such element is 
shown to exist.  

The Board observes in passing that the medical record in this 
case is devoid of findings attributing the current 
manifestation of a back disorder to an in-service incident or 
injury.  In July 1996 the veteran himself furnished a history 
of a lower back injury in 1989, approximately 18 years 
following his separation from service.  
The Board additionally observes that although the veteran 
filed claims with VA for various disabilities over the years, 
he did not file for a back disorder until recently.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

In summary, in the absence of either an in-service back 
disorder, or a nexus between the current back disorder and 
any in-service incident or injury, thereby failing to show 
that either Hickson element (2) or (3) is met, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a back disorder.  

2.  Entitlement to service connection for a kidney disorder

The report of an August 2000 CT scan performed by VA 
indicates the presence of a "tiny lesion" within the right 
kidney that "most likely" represented an angiomyolipoma.  
For the purposes of disposing of this appeal, Hickson element 
(1), the current manifestation of a kidney disorder, is 
arguably met.

The veteran's service medical records do not demonstrate that 
Hickson element (2), the in-service incurrence of the 
disability, is satisfied.  These records do not show the in-
service presence of any kidney disorder, or symptoms or 
problems that have been attributed thereto.  The report of 
the September 1971 service separation examination shows that 
he was clinically evaluated as normal with regard to all 
pertinent systems, to include the genito-urinary system, and 
that no abnormal findings were identified on urinalysis.  
Neither this report, nor any other service medical record, 
shows that the veteran complained of problems possibly 
associated with a kidney disorder, or furnished a history 
thereof.  

In addition, there is no post-service evidence whereby the 
kidney lesion shown in 2000 was either deemed to have been 
manifested during service or attributed in some manner 
thereto.  Indeed, a January 1995 VA examination report 
specifically stated "no history of renal disease". 

Moreover, to the extent that the angiomyolipoma which was 
identified in 2000 can be considered to fall with 38 C.F.R. 
§ 3.309(a) [e.g. cardiovascular-renal disease; nephritis; 
malignant tumor] the medical evidence places the onset of 
this disorder almost 30 years following the veteran's 
separation from service, clearly showing that it was not 
manifested to a compensable degree within one year following 
service separation.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Hickson element (2), the in-service incurrence of a 
disability, is not met.  

In the absence of an in-service incurrence of a kidney 
disorder, Hickson element (3), a medical nexus between the 
current disorder and an in-service disorder, likewise fails.  
It must nonetheless be reiterated, in that regard, that there 
are no medical findings whereby the kidney lesion shown in 
2000 was related to service, either as having been manifested 
therein or caused by an in-service injury or incident.

Without evidence of either an in-service kidney disorder, or 
a nexus between the current kidney disorder and any in-
service incident or injury, thereby failing to show that 
either Hickson element (2) or (3) is met, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
kidney disorder.  

3.  Entitlement to service connection for a liver disorder

Medical records dated in 2000 show the presence of hepatitis 
C.  The presence of a current liver disorder is accordingly 
established, and Hickson element (1), the manifestation of a 
current disability, is met.

The evidence, however, does not demonstrate that a liver 
disorder of any sort was manifested during the veteran's 
active service.  His service medical records do not show that 
he was accorded treatment for any problems that have been 
associated with liver problems.  The report of his service 
separation examination, dated in September 1971, shows that 
he was clinically evaluated as normal as to all relevant 
systems, and does not indicate any complaints or history of 
liver impairment.  The medical evidence, in fact, does not 
demonstrate the presence of a liver disorder prior to 2000, 
when hepatitis C was diagnosed.  There is also no post-
service evidence whereby the liver disorder (hepatitis C) 
shown in 2000 was either deemed to have been manifested 
during service or attributed in some manner thereto.  Hickson 
element (2), the in-service incurrence of the claimed 
disability, is not met.  

Again, in the absence of an in-service disorder, the question 
of a medical nexus between the current liver disorder and an 
in-service disorder in essence answers itself.  Nonetheless, 
it must be pointed out that the medical record is devoid of 
evidence whereby the veteran's current liver disorder is 
attributed to an in-service injury or incident, or is 
otherwise deemed to be related to his period of active 
service.  Hickson element (3), a medical nexus between the 
current disorder and an in-service disorder, is not met.

Without evidence of either an in-service liver disorder, or a 
nexus between the current liver disorder and any in-service 
incident or injury, thereby failing to show that either 
Hickson element (2) or (3) is met, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
liver disorder.  
ORDER

Service connection for a back disorder is denied.

Service connection for a kidney disorder is denied.

Service connection for a liver disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



